ah

veoB,

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Page 1 of 1

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Pedro Romero-Neri

Craig Joseph Leff

Defendant's Attorney

REGISTRATION NO. 15725508

Case Number: 3:19-myj-24727

FILED

 

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

JAN OT 2020

 

 

C1 was found guilty to count(s)

 

CLERK US DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

after a plea of not guilty. DEPUTY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section _ Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
EF The defendant has been found not guilty on count(s) |
CJ] Count(s)— - dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:

iz

days”

 

; “
C] TIME SERVED x

- Assessment: $10 WAIVED W& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.
[] Court recommends defendant be deported/removed with relative,

 

 

charged in case

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
- United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 7, 2020

 

Date of Imposition of Sentence

Received AS Lie S | if Wo

DUSM — HONORABI/E ROBERT N. BLOCK

 

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy °

3:19-mj-24727

 

 
